Citation Nr: 0303124	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  99-05 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1975 and from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
veteran's request to reopen a claim of entitlement to service 
connection for residuals of a right eye injury.  The veteran 
subsequently perfected this appeal.

In April 2002, the Board determined that new and material 
evidence had been submitted and reopened the veteran's claim 
of entitlement to service connection for residuals of a right 
eye injury.  Pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002), the Board undertook additional 
development of the veteran's claim.  Specifically, the Board 
requested a VA examination and etiology opinion.  The 
requested examination was completed in July 2002.  In light 
of the favorable decision to grant the benefit sought, notice 
pursuant to 38 C.F.R. § 20.903 (2002) is not considered 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2.	The veteran has a current right eye disability that is 
etiologically related to the right eye injury suffered 
during active service.


CONCLUSION OF LAW

Residuals of a right eye injury were incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified of the laws and regulations 
pertaining to service connection in the August 1998 statement 
of the case (SOC).  In July 2001, the veteran was informed of 
the enactment of the VCAA and notified that VA would make 
reasonable efforts to obtain identified evidence.  In July 
2002, the veteran was provided a VA examination.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Service medical records indicate that the veteran was 
hospitalized from May 14, 1973 to May 20, 1973 after 
reportedly being attacked by unknown assailants and struck 
above his right eye.  Diagnosis was 1) vitreous hemorrhage, 
right eye; 
2) retinal hemorrhage; and 3) choroidal rupture.  The 
injuries were noted as within the line of duty and not due to 
misconduct.  In August 1977, the veteran was treated for a 
soft tissue injury to his right eye after reportedly being 
beaten by the Italian police.  Examination for separation in 
April 1979 noted a history of possible traumatic decrease in 
vision in the right eye, resolved.

In July 2002, the veteran underwent a VA eye examination.  He 
reported a decrease in vision since his right eye injury in 
service.  Physical examination revealed defects present on 
confrontation field in the area of the choroidal ruptures in 
the right eye.  There was no diminution of field on the left.  
Slit lamp examination revealed few cortical opacities and 
posterior subcapsular opacities in the right eye.  
Funduscopic examination on the right revealed two vertical 
choroidal ruptures lateral to the macula with some macular 
distortion present.  The left lens was clear and left fundus 
was normal.  Diagnosis was 1) history of trauma, right with 
residuals of two choroidal ruptures, distorted macular, 
moderate and posterior subcapsular and cortical cataracts, 
mild; and 2) refractive error and presbyopia.  The examiner 
opined that "current decreased vision is related to the 
accident creating the macular distortion and the early 
posterior subcapsular opacities."  

A review of the record clearly establishes that the veteran 
injured his right eye during service.  The July 2002 VA 
examination indicates that the veteran has a current right 
eye disability that is related to the eye injury during 
service.  Accordingly, service connection is warranted.


ORDER

Entitlement to service connection for residuals of a right 
eye injury is granted.



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

